Exhibit 10.20
a201810kexhibit1020image01.jpg [a201810kexhibit1020image01.jpg]


 
As of November 1, 2018



Mr. Wade Davis
c/o Viacom Inc.
1515 Broadway
New York, NY 10036
Dear Mr. Davis:
Reference is made to that certain employment agreement between you and Viacom
International Inc. (the “Company”) dated as of November 27, 2014 (your
“Employment Agreement”). All defined terms used without definitions shall have
the meanings provided in your Employment Agreement.
This letter, when fully executed below, shall amend your Employment Agreement as
follows:
1.Contract Period. Paragraph 1 shall be amended to extend your Contract Period
through November 30, 2019.
2.LTMIP. Paragraph 3(c) shall be amended to change the target value of your
participation in the Long-Term Management Incentive Program to Two Million Seven
Hundred Fifty Thousand Dollars ($2,750,000).
Except as herein amended, all other terms and conditions of your Employment
Agreement shall remain the same and your Employment Agreement as herein amended
shall remain in full force and effect.
If the foregoing correctly sets forth our understanding, please sign and return
both copies of this letter that have been provided to you. This document shall
constitute a binding agreement between us only after it also has been executed
by the Company and a fully executed copy has been returned to you.
 
Very truly yours,
 
 
 
 
 
 
VIACOM INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Fukiko Ogisu
 
 
 
Name:
Fukiko Ogisu
 
 
 
Title:
Executive Vice President,
 
 
 
 
Chief People Officer
 

ACCEPTED AND AGREED:
 
 
 
/s/ Wade Davis
 
 
Wade Davis
 
 
 
 
 
Dated:
 
 
11/8/2018
 
 




